Citation Nr: 1744348	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  11-02 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1964 to April 1966.  He died in December 2008.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The Veteran died in December 2008.  His death certificate identifies the immediate cause of death as cardiorespiratory arrest due to or as a consequence of brain tumor and pulmonary carcinoma.

2.  At the time of his death the Veteran was service-connected for restrictive lung disease (rated as pulmonary histoplasmosis, inactive), anxiety neurosis with some schizoid traits, and degenerative changes of the lumbar spine.

3.  A service-connected disability was not the cause of the Veteran's death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1154(a), 1310, 5107(b) (West 2015); 38 C.F.R. §§ 3.303, 3.312 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant seeks service connection for cause of the Veteran's death.  A death certificate shows that the Veteran died in December 2008.  The immediate cause of death was cardiorespiratory arrest due to or as a consequence of brain tumor and pulmonary carcinoma.  In a March 2009 Notice of Disagreement, the Appellant asserted the since the Veteran died of cardiopulmonary arrest, and he was service-connected for a pulmonary disability, and specifically restrictive lung disease; service connection for the cause of death should be granted.

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive Dependency and Indemnity Compensation (DIC).  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the claimant shall give the benefit of the doubt.  38 U.S.C.A. § 5107(b).

Service treatment records are negative for findings of brain tumor or pulmonary carcinoma.  The Veteran was not service-connected for either condition at the time of death.  

In order to address the Appellant's contentions, a medical expert reviewed the Veteran's death certificate and provided an opinion as to whether any of his service-connected disabilities were either the principal or a contributory cause of death.

In June 2010, a VA examiner reviewed the Veteran's history and concluded that his service-connected conditions were not contributory causes to his death.  The examiner reviewed the Veteran's history, which included a diagnosis of inactive histoplasmosis noted in March 1967; X-rays showing minute, residual fibrotic changes in both upper lungs in May 1967; a diagnosis of pulmonary fibrosis with no evidence of active pleuropulmonary disease in October 1974; and a diagnosis of inactive pulmonary histoplasmosis noted in October 1975.  The examiner noted that pulmonary histoplasmosis has remained inactive without evidence of exacerbations over the years.  

The examiner further noted that in February 2008 the Veteran presented to the emergency room with acute neurologic changes; he underwent work up that revealed brain masses and new lung lesion.  He was diagnosed adenocarcinoma of the lung with brain metastasis.  The Veteran was treated with palliative radiotherapies and chemotherapies in 2008.  On November 20, 2008, the Veteran was admitted to the neurosurgery ward after arriving at the emergency room with a face trauma resulting from a fall at home.  He was diagnosed with nasal and orbit fractures.  During admission he developed acute disorientation and neurologic changes.  He was discharged on December 2, 2008.  On December 5, 2008, a hematologist/oncologist found the Veteran presented with significant deterioration in performance and he was recommended for hospice care, but died a few weeks thereafter.  Based on the entirety of the evidence in the file, the examiner concluded that the Veteran's service-connected restrictive lung disease was not a contributory cause to his death.  Her rationale was that histoplasmosis and restrictive lung disease are not contributory factors in developing adenocarcinoma (a form of cancer) of the lung.  Instead, the Veteran's major risk factor in developing adenocarcinoma of the lung was his history of smoking cigarettes.

The Board finds this expert medical opinion to be the most probative evidence as to the issue at hand.  The examiner reviewed the entire claims file, the facts cited were consistent with the evidence, and a medical opinion was given based on the examiner's experience and reliable medical research and was supported by cogent rationale.

The Board acknowledges the Appellant's belief that the Veteran's cause of death is related to service.  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  As to the specific issue in this case, however, the question involved is medically complex, and accordingly the Board assigns no weight to the Appellant's lay opinion.  The Appellant has not been shown to possess the training, credentials, or other expertise to render an opinion as to the correlation between a pulmonary disease and cancer nor whether either pulmonary disorder contributed to the Veteran's cause of death.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  She has not submitted any competent medical evidence in support of her contentions.

The Veteran was also service-connected for anxiety neurosis and degenerative changes of the lumbar spine.  There has been no contention by the Appellant, nor does the death certificate indicate, that either of these service-connected disabilities caused or materially contributed to the Veteran's cause of death.  There is no competent evidence otherwise indicating or suggesting that any his service-connected disabilities contributed to his death.

The preponderance of the evidence indicates that no condition related to the Veteran's death, as reported on his death certificate, is related to or had onset in service; or, with regard to a recognized chronic disease, had onset within a year of separation; or, was caused or aggravated by a service connected disability.  The benefit of the doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Accordingly, service connection for the Veteran's cause of death is not warranted.  Although the Board is sympathetic to the Appellant's claim, it is without authority to grant her claim and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (c).  


ORDER

Service connection for the Veteran's cause of death is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


